DETAILED ACTION
The following Final Office Action is in response to Applicant communication dated 09/10/2021.

Status of Claims
Applicant’s amendment amended claims 1, 2, 9, 10, 11, 15, and 16. Claims 3-6, 12-14 and 17-20 are cancelled. Claims 24-26 are newly added. Claims 1-2, 7-11, 15-16, and 21-26 are currently pending and have been rejected as follows.

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-2, 7-11, 15-16, and 21-23 is maintained and a revised rejection addressing the amendments to the claims, and new claims 24-26, is set forth herein. 
	The 35 U.S.C. 103 rejection(s) of claims 1-2, 7-11, 15-16, and 21-23 in the previous office action are withdrawn in view of the amendments to the claims. However, the claims are newly rejected under 103 as necessitated by amendment. Applicant’s arguments are moot in view of the new grounds of rejection herein. 

Response to Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive and/or moot in view of the revised rejection addressing the amendments to the 
claims. 
	Applicant argues that “claim 1 has been erroneously rejected as the Examiner has failed to establish that the features of claim 1 are directed to ‘a judicial exception’/ ‘an abstract idea’” because “claim 1 has been erroneously rejected using multiple alleged ‘abstract ideas’ for different portions of the same claim 1” (Emphasis added by Applicant) (Remarks P. 10-11). Examiner finds this argument unpersuasive. The “October 2019 Update: Subject Matter Eligibility”1 (P. 2, section (I)(B)) clearly states: “Other claims may recite multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. However, if possible, the examiner should consider the limitations together to be an abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than a plurality of separate abstract ideas to be analyzed individually.”
	Applicant argues that “claim 1 has been erroneously rejected since the claimed “identifying” step/action is not directed to a recognized judicial exception/abstract idea” because “the Examiner fails to address the specific “identifying” step/action  recited in claim 1 – instead focusing on the ‘based on extracting’” (Remarks P. 11-12). Examiner finds this argument unpersuasive. Under the BRI of the claim, the “identifying” is broader than any “extracting” as the claimed “identifying” at most merely includes a determination or observation of data “based on” information that is “extracted”. Noting that the entire “identifying” limitation is identified under step 2A-prong 1 as reciting an abstract idea and not just the language of “based on extracting”, the more detailed explanation regarding “extracting” serving to provide further elaboration and make clear that even a more narrow interpretation of “extracting” or “parsing” data has been held to be a mental process and thus clearly also the broader “identifying” merely “based on” such extracting is abstract. 
	Applicant argues that “neither (1) generating a ‘weight decision matrix’ nor (2) generating a ‘probabilistic decision-making path’ are directed to ‘certain methods of organizing human activity’ since no ‘human activity’ is specially organized per these two (2) generating steps/actions.” (Remarks P.12). Examiner finds this argument unpersuasive. All of the limitations identified in step 2A-prong 1 are together directed to generating a “workflow” for the supply chain and performing risk mitigation action(s), the workflow being generated based on a “path” through the decision matrix, i.e. the decision(s) made regarding the concepts and criteria of the supply chain as represented in the matrix (e.g. Spec: [0036]: Probabilistic decision making path 234 represents the most efficient way through weighted decision matrix 232.; Fig. 4 showing the decision matrix is a comparison of “Trip” alternatives to select the most optimal trip/path for the supply chain; [0076]: The supply chain risk manager uses total 408 to produce rank 410 for each concept. In this example, Trip C has the highest total score, so the supply chain risk manager ranks Trip C one; Trip A has the second highest total score so the supply chain risk manager ranks Trip A two; and Trip B has the lowest total score, so the supply chain risk manager ranks Trip B three. In this example, decision 412 is whether to continue with a particular trip. Based on machine learning, total score, and rank, the supply chain risk manager decides to recommend that Trip C and Trip A continue, but that Trip B be discontinued.) that reduces supply chain risk and thus the steps of the claimed method are all together directed to that abstract idea which clearly falls well-within the category of “certain methods of organizing human activity” including at least “mitigating risk” and/or commercial interactions including sales activities or behaviors or business relations in the management and implementation of a supply chain.
	For at least these reasons, Applicant’s arguments are unpersuasive and the 35 U.S.C. 101 rejection is maintained, see rejection below for further detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-11, 15-16, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 15 recite: “automatically performing, by the computer responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk.” However there is insufficient antecedent basis for “the supply chain risk”. Examiner interprets and recommends -- automatically performing, by the computer responsive to determining that [[the]] a supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk.-- be recited. Dependent claims 2, 7-9, 11, 16, and 21-26 are rejected by virtue of their dependency on rejected parent claims 1, 10, and 15. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-11, 15-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method, system, and computer program product for generating a supply chain knowledge base, i.e. aggregating data regarding a supply chain, based on identified relations between supply chain entities, and based on the knowledge base generating a workflow for the supply chain based on a probabilistic decision-making path that reduces supply chain risk and performing mitigation actions based on supply chain risk levels, i.e. estimating and mitigating supply chain risk based on identified relationships between entities of a supply chain (e.g. Spec: [0003]-[0004]; [0053]: Illustrative embodiments then utilize the weighted decision matrix to generate a probabilistic decision-making path through the weighted decision matrix to reduce risk for a workflow of that particular supply chain.; [0036]: Probabilistic decision making path 234 represents the most efficient way through weighted decision matrix 232. Supply chain risk manager 218 utilizes probabilistic decision-making path 234 to understand the relationships between the concepts and criteria to generate a workflow for the supply chain.). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “method” (claims 1-2, 7-9, 21, and 24),“system” (claims 10-11, 22, and 25), and “computer program product comprising a computer readable storage medium…” (Spec: [0013]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”) (claims 15-16, 23, and 26).
Step 2A – Prong 1: Claims 1-2, 7-11, 15-16, and 21-26 are found to recite limitations that set forth the abstract idea(s), namely in representative independent claims 1, 10, and 15:
…generating a supply chain risk management knowledge base that includes dynamic relations between linked supply chain entities that contribute to supply chain risk based on the data corresponding to the supply chain…; (Examiner notes that the BRI of “knowledge base” includes a “collection of information about a particular subject”2, e.g. including determining/generating a topology or taxonomy of the relationships between supply chain entities, used to analyze and determine supply chain risk and thus is part of the abstract idea)
…extracting… features of the supply chain from information in the supply chain risk management knowledge base; (finding that the broadest reasonable interpretation of “knowledge base” is a dataset3 and the “extracting” when recited at a high level of generality is an observation and/or evaluation of the dataset capable of being performed mentally noting that the courts have found extracting/parsing to be an abstract idea, MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.”);
Finding…a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base; 
Clustering…the features of the supply chain using the clustering approach having the highest score to form feature clusters; 
Identifying …concepts and criteria corresponding to the supply chain based on information extracted from the supply chain risk management knowledge base, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base; (Finding that when recited at a high-level of generality “extracting” is an abstract idea including at least a mental process such as an observation of data capable of being performed mentally and/or using pen & paper (MPEP 2106.04(a)(2)(III)(C): “Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.” And (D): “Examples of product claims reciting mental processes include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;”); 
Generating… a weighted decision matrix based on concepts and criteria corresponding to the supply chain, wherein generating the weighted decision matrix comprises (i) generating  weight and a rating for each criteria of each concept within the weighted decision matrix and (ii) generating a score for the each criteria based on the weight and the rating generated for the each criteria; 
Generating… a probabilistic decision-making path through the weighted decision matrix for a workflow of a supply chain that reduces the supply chain risk, wherein the probabilistic decision-making path is generated based on the weighted decision matrix generated based on the concepts and criteria corresponding to the supply chain identified based on the information extracted from the supply chain risk management knowledge base;
Generating…the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix; 
… performing…responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps to reduce the supply chain risk. (Finding that the mitigation steps include at least ordering parts/inventory to “ordering” of parts is merely a decision and/or instruction made responsive to an evaluation/determination traditionally performed as a part of manual processes and/or human/business activity) 
Dependent claims 2, 7-9, 11, 16, and 21-26 recite the same or similar abstract idea(s) as independent claims 1, 10, and 15 with a further narrowing of the abstract idea(s) to additional analyses, e.g. evaluations and/or judgements, and mathematical calculations performed as part of the abstract idea including:  
In claims 2, 11, and 16: identifying disruption events corresponding to the supply chain using a Likert disruption scale that classifies global events; and geotagging each of the disruption events corresponding to the supply chain as a supply chain entity link and risk assessment indicator, wherein a given supply chain entity link links a given disruption event of the disruption events to a given entity in the supply chain;  
In claim 7: integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale.  
In claim 8: generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain;
In claim 9: estimating the supply chain risk based on the probabilistic decision-making path through the weighted decision matrix and a classification of an event corresponding to the supply chain.
In claims 21-23: wherein performing the one or more mitigation steps comprises one or more of: …ordering parts in Page 6 of 14 Sun et al. - 16/050,491response to determining that a part storage exists in inventory;… ordering parts from another supplier in response to receiving an indication from a current supplier that the supplier will not be able to meet demand; and …stopping production of parts in response to cancelled orders from part consumers due to defects. 
In claims 24-26: wherein the step of finding the clustering approach having the highest score comprises: finding, in a first pass, a combination of variables having the highest Pseudo Statistic value; and finding, in a second pass responsive to the first pass, the best number of clusters based on the clusters having the highest Approximate Expected Over-All R-Squared value. (Noting that the steps of “finding” are further part of the abstract idea because they include an evaluation or mathematical calculation and thus fall well within at least Mental Processes and/or Mathematical Concepts, noting the Specification describes the “two-pass approach” is performed by finding/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run: [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters)
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed generating of a supply chain knowledge base for use in determining and generating a supply chain workflow and mitigating supply chain risk, achieved using the various data evaluations and mathematical calculations as indicated above, is found to correspond to the category of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations” as the claims clearly recite limitations directed to mathematical concepts including estimating risk based on a “probabilistic decision-making path” through a “weighted decision matrix” which is generated according to mathematical relationships, calculations, and/or formulas of “generating”/calculating (e.g. Spec: [0064]: rate the concepts before calculating the weights of the corresponding criteria in the weighted decision matrix.; [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.) based on “clustering”4 the concepts and criteria (e.g. Spec: Fig. 4; [0033]: Further, supply chain risk manager 218 clusters the extracted features using a clustering function, such as, for example, a K-means clustering algorithm or an artificial neural network, to form feature clusters 228. Feature clusters 228 represent a plurality of different clusters of features and each feature cluster is a separate dataset comprised of a set of elements.) using a “highest scoring” clustering approach by “finding”/determining the number of variables and clusters used in an algorithm/model that results in maximizing the calculated statistical values when the algorithm is run (i.e. through mathematical calculations and evaluations of statistical values; e.g. Spec: [0063]; [0065]: The idea is to find a variable combination that maximizes the Pseudo F Statistic value once illustrative embodiments selected the minimum number of variables. After illustrative embodiments find the variable combination that maximizes the Pseudo F Statistic value, illustrative embodiments then find the most appropriate number of clusters. The second pass iterates through the number of possible clusters while running the clustering algorithm and tracking the Approximate Expected Over-all R-Squared value. The Approximate Expected Over-all R-Squared value is the "percent of variance explained" by the model. The idea is to maximize the Approximate Expected Over-all R-Squared value by the omission of as many feature variables as possible. The highest Approximate Expected Over-all R-Squared value represents the best possible number of clusters); 
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the limitations identified above are directed to estimating and mitigating of supply chain risk including generating a workflow for the supply chain and making mitigation decisions/actions to manage the supply chain and minimize risk, including “ordering parts” or “stopping production” (dependent claims 21-23), which is a fundamental economic principle or practice, i.e. mitigating risk, and/or is part of commercial interactions including sales activities or behaviors or business relations in the management and implementation of a supply chain; and/or
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include evaluations and/or judgements, including the mathematical calculations or relationships as described above, capable of being performed mentally and/or using pen and paper, e.g. including the steps of “generating” of a knowledge base and probabilistic decision making path, workflow for the supply chain, weighted decision matrix (Spec: [0071]: Weighted decision matrix 400 is a weight table for making decisions regarding risk to a supply chain.), etc.
Step 2A – Prong 2: Claims 1-2, 7-11, 15-16, and 21-26 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A computer-implemented method” (claim 1 [dependent claims 2, 7-9, 21, 24]), “A computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to” (claims 10 [dependent claims 11, 22, 25]), and “A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:” (claim 15 [dependent claims 16, 23, 26]) for “automatically” performing the claimed method steps “by a computer” (Claims 1-2, 7-11, 15-16, and 21-26) that are otherwise part of the abstract idea, the aforementioned elements are found merely to amount to generic computer components (Applicant Specification: at least Fig. 1-2; [0021]-[0029]) used to apply the abstract idea on a general purpose computer, i.e. used as a tool to “automate” an otherwise abstract idea, (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application;
 “retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and “automatically generating…based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) however the aforementioned element(s) merely about to insignificant extra-solution activity, e.g. pre-solution data gathering (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-2, 7-11, 15-16, and 21-26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity including data gathering, i.e. “retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]) and “automatically generating…based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources” (recited in claims 1, 10, and 15 [dependents 2, 7-9, 11, 16, and 21-26]), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate 
Claims 1-2, 7-11, 15-16, and 21-26 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over:
Jones et al. US 20160048789 A1 (hereinafter “Jones”) in view of
M. B. Kar, K. Chatterjee and S. Kar, "A Network-TOPSIS Based Fuzzy Decision Support System for Supplier Selection in Risky Supply Chain," 2014 Seventh International Joint Conference on Computational Sciences and Optimization, 2014, pp. 288-293, doi: 10.1109/CSO.2014.61. (hereinafter “Kar”), in further view of
R. Hosseini, Nahid Ghassabzadeh Saryazdi and Sayyed Alireza Hashemi Golpayegani, "Supplier selection in webinar supply chain using self-organizing maps and data mining," First International Technology Management Conference, 2011, pp. 759-764, doi: 10.1109/ITMC.2011.5996054. (hereinafter “Hosseini”). 
Claims 1, 10, and 15,
Jones teaches: A computer-implemented method comprising: / A computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to: / A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Jones:[0040] This disclosure is intended to encompass the method of operation and tangible and non-transient computer readable medium containing microprocessor executable instructions to perform the operations of each of the communication device, server, and system.; Fig. 2, 3, 5)
Retrieving, by a computer via a network, data corresponding to a supply chain from a plurality of different supply chain data sources; (Jones: [0117] The network accessible information source(s) 224 include any source of information relevant to supply and/or logistics chain performance, including, without limitation, social networks such as Twitter.TM. Firehose.TM., news sources and/or aggregators (to provide news on current events that may impact positively or negatively the supply and/or logistics chain performance), weather data sources (e.g., the National Weather Service, national and local news sources, the Weather Channel.TM., Weather Source.TM., worldweatheronline.com, and the like), governmental entities (such as courts, law enforcement authorities, geological surveys, disaster relief agencies, and the like to provide legal or regulatory changes or requirements, lawsuits, bankruptcy filings, and the like, and other information), and law enforcement or military authorities; [0116] The shipments can be tracked by one or more techniques. The shipment enterprise server 250 can provide position and status updates, such as freight tracking information and freight movement projections between two locations, to the supply and/or logistics chain management system server 204.; Fig. 2-3; [0114] Each of the first, second, third, . . . mth tier 4 enterprise suppliers 112a-m can have a corresponding tier 4 enterprise supplier server 220a-m to provide supply and/or logistics chain management performance and other information, directly or indirectly, to the supply and/or logistics chain management server 204.; [0133]: The database contains supply and/or logistics chain performance information collected from tier 1, 2, 3, and/or 4 enterprises and freight companies in the supply and/or logistics chain and from accessible information source(s) 224. A database management function can store, update and otherwise  
automatically generating, by the computer, a supply chain risk management knowledge base that includes dynamic relations between linked supply chain entities that contribute to supply chain risk based on the data corresponding to the supply chain retrieved from the plurality of different supply chain data sources; (Jones: Abstract; Fig. 1; [0027] a tangible and non-transient computer readable medium comprising information describing a supply and/or logistics chain and a microprocessor executable network generator operable, for the supply and/or logistics chain, to select a first site in the supply and/or logistics chain, determine items made and received by the first site and first site information regarding the site, determine, for each item manufactured by the first site, what other items each item manufactured by the first site can be a component of and a destination site to which the selected manufactured item can be sent and destination site information, determine, for each item received by the first site, a second site making received item and second site information describing the second site, and updating a topology of the supply and/or logistics chain to include the first, second, and destination site information and results of the determining operations.  [0205] The generator 524, in step 2404, selects a supply and/or logistics chain for creating a set of data structures describing the chain's topology. ; [0212] In decision diamond 2432, the generator 524 determines, whether there is a next supply and/or logistics chain. If so, the generator 524, in step 2436, creates a linked set of graph data structures for each selected supply and/or logistics chain. ; [0162]: As will be further appreciated, each of the nodes and branches can be further linked to data structures relating to the corresponding branch or node.; [0104]-[0105]: The detected codes or identifiers can be fed into Work in Progress models (WIP) or Warehouse Management Systems (WMS) or ERP software. These models or modules can then provide the inventory information to the other supply and/or logistics chain members, such as the supply and/or logistics chain management system 150; [0204] The graph database generator 524 can generate the graph database for a selected supply and/or logistics chain based on user selected parameters. The generator 524 can generate the database by selecting an arbitrary site, whether Tier 1, 2, 3, or 4, and navigating from the selected site through the various sites of the selected supply and/or logistics chain. The generator 524 can develop the graph database by accessing relevant data in a database containing data structures describing the supply and/or logistics chain.; Fig. 24)
automatically extracting, by the computer, features of the supply chain from information in the supply chain risk management knowledge base; (Jones: [0175] In step 2228, the analyzer 500 receives input from the graph database analyzer 528 (discussed below) regarding its traversal of the corresponding graph database for the selected supply and/or logistics chain. The graph database analyzer 528 maps the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the event on the selected supply and/or logistics chain.; [0192]: By traversing the graph database, the analyzer 528 can determine not only what sites are impacted directly by an event and what parts, components, or products from that site are impacted but also what downstream sites and parts, components, and products are indirectly impacted by the upstream disruption.; [0192]-[0201]  the analyzer 528 determines, for each impacted item and site, whether it is a sole source or alternate part and other factors impacting the risk to be assigned to each of the impacted sites. Examples of other factors considered include demand of impacted parts, components, or products, inventory levels of impacted parts, components, or products, outstanding orders for the impacted part, component or product, and other enterprise selected criteria relevant to how the enterprise evaluates and quantifies risk and potential loss from a certain site.; i.e. Jones describes determining “for each impacted item and site, whether it is a sole source or alternate part and other factors” (concepts and criteria) based on traversing information in the graph database (based on information extracted from the knowledge base) by the graph analyzer Fig. 23)
identifying, by the computer, concepts and criteria corresponding to the supply chain based on information extracted from the supply chain risk management knowledge base… (Jones: [0175] In step 2228, the analyzer 500 receives input from the graph database analyzer 528 (discussed below) regarding its traversal of the corresponding graph database for the selected supply and/or logistics chain. The graph database analyzer 528 maps the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the event on the selected supply and/or logistics chain.; [0192]: By traversing the graph database, the analyzer 528 can determine not only what sites are impacted directly by an event and what parts, components, or products from that site are impacted but also what downstream sites and parts, components, and products are indirectly impacted by the upstream disruption.; [0192]-[0201] describing the analyses and information determined by the graph analyzer traversing the graph database; [0202] In step 2336, the analyzer 528 determines, for each impacted item and site, whether it is a sole source or alternate part and other factors impacting the risk to be assigned to each of the impacted sites. Examples of other factors considered include demand of impacted parts, components, or products, inventory levels of impacted parts, components, or products, outstanding orders for the impacted part, component or product, and other enterprise selected criteria relevant to how the enterprise evaluates and quantifies risk and potential loss from a certain site.; i.e. Jones describes determining “for each impacted item and site, whether it is a sole source or alternate part and other factors” (concepts and criteria) based on traversing information in the graph database (based on information extracted from the knowledge base) by the graph analyzer Fig. 23)
generating a probabilistic decision-making path …for a workflow of a supply chain… (Fig. 22-23; [0125]: When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information. The exposure module 324 can determine, by applying risk analysis, whether the event is likely to impact the selected supply and/or logistics chain and provide a warning to the user.; [0173] In step 2220, the analyzer 500 retrieves performance information and the corresponding graph database for the selected supply and/or logistics chain.; [0174] In step 2224, the analyzer 500, using the graph database for the selected supply and/or logistics chain, maps the event information against the supply chain to determine the sites and/or shipments impacted by the event.; [0137] With reference to FIG. 5, the exposure module 324 includes an impact assessment analyzer 500 that, for an event, determines a degree of impact of the event on a selected supply and/or logistics chain. The analyzer 500 creates, for the event, an event card 504, which is a set of data structures containing the event related information associated with event. The impact assessment analyzer 500, based on a traversal of a set of graph data structures 508 defining the selected supply and/or logistics chain by a graph database analyzer 528, evaluates the impact of the event on the selected supply and/or logistics chain and determines a concomitant risk associated with the event and outputs a relative event impact map 512 visually depicting the impact and risk, thereby enabling a user to determine whether the workflow associated with the event should be escalated. The set of graph data structures 508 can be generated manually or by a graph database generator 524. When the event is escalated to a disruption, the exposure module 324 instantiates a disruption work flow 516 to mitigate the impact of the event on the supply and/or logistics chain. A display selector 520 controls the display and the display configuration and selects the information displayed to the user.) 
automatically performing, by the computer responsive to determining that the supply chain risk is greater than a defined risk threshold level, one or more mitigation steps …(Jones: [0122]: When a selected KPI metric exceeds configured thresholds, for example, dashboard alerts can be provided to specified users.; [0123] Dashboard displays can provide users with real-time tracking of selected KPI metrics in a selected supply and/or logistics chain. The displays can be user configurable and include a number of different dashboard elements including: gauges (e.g., at-a-glance tracking of high level health indicators), trend lines (with optional thresholds) to view how a selected KPI metric or set of KPI metrics changes over time to get early warning into potential problems, scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (e.g., numerical) or relative (e.g., percentage) basis.; [0125]: When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information. The exposure module 324 can determine, by applying risk analysis, whether the event is likely to impact the selected supply and/or logistics chain and provide a warning to the user.)
generating, by the computer, the workflow for the supply chain using the probabilistic decision-making path… (Fig. 18-20; [0137]:  The impact assessment analyzer 500, based on a traversal of a set of graph data structures 508 defining the selected supply and/or logistics chain by a graph database analyzer 528, evaluates the impact of the event on the selected supply and/or logistics chain and determines a concomitant risk associated with the event and outputs a relative event impact map 512 visually depicting the impact and risk, thereby enabling a user to determine whether the workflow associated with the event should be escalated. The set of graph data structures 508 can be generated manually or by a graph database generator 524. When the event is escalated to a disruption, the exposure module 324 instantiates a disruption work flow 516 to mitigate the impact of the event on the supply and/or logistics chain. ; [0138] The relative event impact map or “RIM” 512 shows the supply and/or logistics chain risk analysis of an event or issue's impact severity on a selected object relative to a set of objects (e.g., part, site, purchase order, transport lane, etc.). As discussed below in connection with various displayed views, these objects are represented as tasks to be completed to resolve the issue. The RIM 512 evaluates, substantially in real time, existing issues and, as tasks are resolved, recalculates by the impact assessment analyzer 500, the relative importance of each remaining object (e.g., if an event is impacting 15 sites but 5 have been mitigated, the RIM 512 will be recalculated to evaluate the relative impact of the remaining 10 sites). The RIM 512 can be accessed through the event/issue card detail pages, including those discussed herein. As shown and discussed below, the map feature can enable a user to quickly diagnose and prioritize the sites most impacted by an event and to take steps to respond to a supply and/or logistics chain disruption event and/or mitigate the effects of the disruption event on the supply and/or logistics chain,; [0147]: When the event is escalated to a disruption, the exposure module 324 instantiates a disruption work flow 516 to mitigate the impact of the event on the supply and/or logistics chain. ; [0163]; [0126])
Jones fails to teach:
finding, by the computer a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base;
clustering, by the computer, the features of the supply chain using the clustering approach having the highest score to form feature clusters;
identifying, by the computer, concepts and criteria corresponding to the supply chain based on information extracted from the supply chain risk management knowledge base, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base; 
generating, by the computer, a weighted decision matrix based on the concepts and criteria corresponding to the supply chain, wherein generating the weighted decision matrix comprises (i) generating a weight and a rating for each criteria of each concept within the weighted decision matrix and (ii) generating a score for the each criteria based on the weight and the rating generated for the each criteria; 
generating, by the computer, a probabilistic decision-making path through the weighted decision matrix for a workflow of a supply chain that reduces the supply chain risk, wherein the probabilistic decision-making path is generated based on the weighted decision matrix generated based on the concepts and criteria corresponding to the supply chain identified based on the information extracted from the supply chain risk management knowledge base; (bold emphasis added) 
generating, by the computer, the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix; (bold emphasis added)
performing mitigation steps “to reduce the supply chain risk.” (bold emphasis added)
Kar however, in analogous art of supply chain analysis and decision making, teaches:
generating, by the computer, a weighted decision matrix based on the concepts and criteria corresponding to the supply chain, wherein generating the weighted decision matrix comprises (i) generating a weight and a rating for each criteria of each concept within the weighted decision matrix (Kar: P.290, section D: “Step 3: Appropriate linguistic variables are chosen for importance weights of each criterion and ratings of alternatives…Step 4: Fuzzy decision matrix is constructed and choose appropriate fuzzy linguistic variables for alternatives with respect to chosen criteria…Step 5: Constructing fuzzy decision matrix, normalize the decision R_ using linear transformation from criteria scale to comparable scale.”; “Step6: Multiplying the important weights( )j w_ of evaluation criteria and normalized fuzzy decision matrix”; P.292: Table VIII and IX) and (ii) generating a score for the each criteria based on the weight and the rating generated for the each criteria; (P.290, section D: Step6: Multiplying the important weights( )j w_ of evaluation criteria and normalized fuzzy decision matrix ( ) ij r_ , the weighted normalized decision matrix V is defined as :

    PNG
    media_image2.png
    72
    421
    media_image2.png
    Greyscale

“Step 9: Calculate the closeness coefficient ( )i CC which to define rank of the possible alternatives.”; P.292, section IV: “Table VI and IX shows the final ranking of both risk criteria and supplier alternatives, and according to this hybrid network methodology, the best possible raw material supplier is 3 A with a score of 0.531. Market price risk (C2) has evolved most risky among chosen criteria with a score of 0.221 followed by product quality risk (C1) with score 0.219. Purchasing managers should keep this in mind for future transactions with suppliers.”)
generating, by the computer, a probabilistic decision-making path through the weighted decision matrix for a workflow of a supply chain that reduces the supply chain risk, wherein the probabilistic decision-making path is generated based on the weighted decision matrix generated based on the concepts and criteria corresponding to the supply chain identified based on the information extracted from the supply chain risk management knowledge base; (bold emphasis added) (Kar: P.292, section IV: “Table VI and IX shows the final ranking of both risk criteria and supplier alternatives, and according to this hybrid network methodology, the best possible raw material supplier is 3 A with a score of 0.531. Market price risk (C2) has evolved most risky among chosen criteria with a score of 0.221 followed by product quality risk (C1) with score 0.219. Purchasing managers should keep this in mind for future transactions with suppliers.”; P. 288: “In the highly competitive globalization era of open market and information technology, a well-designed risk manageable supply chain management (SCM) has emerged as important tool for multinational companies. The major aims of SCM are to reduce supply chain (SC) risk, reduce k D k_ planning to select an optimal supplier from given alternatives ( 1,2,3) i A i _ based on risk criteria ( 1, 2,3, 4,5) j C j_ The evaluation risk criteria are product quality risk (C1), market price risk (C2), flexibility risk (C3), delivery performance risk (C4), information risk (C5).”; P. 291-292, section B: “Step 6: In this section Fuzzy TOPSIS is applied for ranking supplier of textile supply chain under risk criteria.”)
generating, by the computer, the workflow for the supply chain using the probabilistic decision-making path through the weighted decision matrix; (bold emphasis added) performing mitigation steps “to reduce the supply chain risk.” (bold emphasis added) (Kar describes supplier selection to reduce supply chain risk, at least: P.292, section IV: “Table VI and IX shows the final ranking of both risk criteria and supplier alternatives, and according to this hybrid network methodology, the best possible raw material supplier is 3 A with a score of 0.531. Market price risk (C2) has evolved most risky among chosen criteria with a score of 0.221 followed by product quality risk (C1) with score 0.219. Purchasing managers should keep this in mind for future transactions with suppliers.”; P. 288: “In the highly competitive globalization era of open market and information technology, a well-designed risk manageable supply chain management (SCM) has emerged as important tool for multinational companies. The major aims of SCM are to reduce supply chain (SC) risk, reduce production costs, improve customer service and optimize inventory enhancing customer satisfaction. In upstream node of supply chain, effective supplier selection has a key role in management tactical process. Supplier selection and evaluation is a process of rating appropriate supplier alternatives for providing downstream supply chain customer with quality product delivering at prescheduled The research on supplier selection under various risk criteria is one important area in SCM aimed in identification, analysis and the treatment of vulnerability risk areas [3]”; P.291: “Form a committee of decision makers ( 1,2,3) k D k_ planning to select an optimal supplier from given alternatives ( 1,2,3) i A i _ based on risk criteria ( 1, 2,3, 4,5) j C j_ The evaluation risk criteria are product quality risk (C1), market price risk (C2), flexibility risk (C3), delivery performance risk (C4), information risk (C5).”; P. 291-292, section B: “Step 6: In this section Fuzzy TOPSIS is applied for ranking supplier of textile supply chain under risk criteria.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jones’ system and method of evaluating supply chain risk based on determined impact chains caused by event disruptions to clearly include generating a “probabilistic decision making path” for a supply chain that reduces risk based on a weighted decision matrix including generating a weight and a rating for each criteria of each concept within the weighted decision matrix and generating a score for the each criteria based on the weight and the rating generated for the each criteria and performing mitigation step(s) that reduce risk in view of Kar in order to provide improved supply chain risk analysis and decision making including supplier selection to reduce supply chain risk (Kar: P.292, section V: “This approach provides a more accurate, effective and systematic decision support system tool.”; P.288: Abstract and Section I)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Jones’s event impact and risk analysis based on impact dependencies with the teachings of Kar, as described above, in the same field of supply chain risk analysis and decision making and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones ([0125]; [0137]-[0138];[0147]; [0202]) describing evaluating risk impact chains/paths caused by event disruptions in order to help users mitigate the disruption and  Jones (Fig. 23; [0202]; [0203]; [0173]-[0175]) describing determining a plurality of values and factors associated with the supply chain to determine risk/impact by utilizing the performance information and graph database information and assigning risk values or quantifying impact based on the determined “concepts and criteria” based on 

Kar fails to teach: 
finding, by the computer a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base;
clustering, by the computer, the features of the supply chain using the clustering approach having the highest score to form feature clusters;
identifying, by the computer, concepts and criteria corresponding to the supply chain based on information extracted from the supply chain risk management knowledge base, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base; 
Hosseini however, in analogous art of clustering and decision making analysis, teaches: 
finding, by the computer a clustering approach having a highest score based on the features of the supply chain extracted from the information in the supply chain risk management knowledge base; (Hosseini: Fig. 1, 3; P. 1, abstract: “Supplier selection is one of the most important strategic issues in supply chain. Supplier selection in supply chain management is a multi criteria decision making process which consists of both quantitative and qualitative criteria…In the proposed method SOM and data mining techniques are deployed for the selection of best suppliers.”; P.2, section 3.1: “In this paper, SOM is used to group similar cases from the collected database of past webinar sessions.”; P. 3, section 3.2: “In the first step, the main datasets that may be retrieved from operational databases or business transactions is selected. In the second step, the selected dataset then goes through data cleaning and pre-processing for removing data types with discrepancies and inconsistencies. In the third step, the dataset is examined to identify patterns that express relationships among data by applying some algorithms, such as decision trees, clustering, and Bayesian network 
clustering, by the computer, the features of the supply chain using the clustering approach having the highest score to form feature clusters; (Hosseini: Fig. 1, 3; P.4, section 4.3: “Different size of maps can be used to train network and the result with higher clustering precision is used in the next step.”; P.4, 4.3: “For clustering webinar session, a specific type of artificial neural network (ANN), called SOM is used. The inputs of this network are webinar sessions. Each session is shown as a seven dimensional vector . Each has the value of the i-th factor in table 3. Therefore, SOM network has seven inputs. After clustering, a specific label will be assigned to each session. This label represents the cluster of the session.”; P.4, section 4.4: “After clustering webinar sessions, Association Rule Mining is used for finding specific patterns in each cluster in order to select the best supplier.”; P. 4, section 4.5: “Regarding this fact, after the above steps, the best supplier for a new webinar session can be selected from the data of the new webinar session. Data of a new webinar session will be given to the SOM. The SOM will assign a cluster to the session. After this step, the best supplier will be selected by using data mining rules of the given cluster extracted in section 4.4.” ; P. 5, section 5: “Hence, in this paper, we proposed a novel supplier selection method using preprocessed data. The data will be then clustered by using SOM. Next by using data mining techniques, supplier selection rules are extracted from each of the created clusters. Finally, supplier selection for a new webinar session will be done by first finding the cluster of the webinar session and then applying the supplier selection rules of that cluster to the webinar session data.”)
identifying, by the computer, concepts and criteria corresponding to the supply chain based on information extracted from the supply chain risk management knowledge base, wherein the concepts and criteria corresponding to the supply chain are identified in the feature clusters formed using the clustering approach having a highest score based on features extracted from the information in the supply chain risk management knowledge base; (P.4, section 4.3: “Different size of maps can be used to train network and the result with higher clustering precision is used in the next step.”; P. 4, section 4.4.: “After clustering webinar sessions, Association Rule Mining is used for finding specific patterns in each cluster in order to select the best supplier. An example of an extracted rule is as follows: (Webinar Subject = Cloud Computing) and (Number of Customers = 2000) and (Geographical Distribution of Customers = Normal) and (Maximum Required Bandwidth = 50 MB) and (Desired Software Features = PowerPoint Slides with Video Clips) and (Customer Satisfaction = Good) and (Total Cost = 1000000) -> (Speech provider = Queen Inc.)”; P.5, section 5: “Next by using data mining techniques, supplier selection rules are extracted from each of the created clusters. Finally, supplier selection for a new webinar session will be done by first finding the cluster of the webinar session and then applying the supplier selection rules of that cluster to the webinar session data.”; P.3, section 3.2: “In the third step, the dataset is examined to identify patterns that express relationships among data by applying some algorithms, such as decision trees, clustering, and Bayesian network and so on. Then the patterns are validated with new datasets or a testing sample. It should be possible to transform the patterns into decisionmaking rules that are likely to help the administrators to accomplish their objectives.”)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Jones/Kar’s supply chain risk impact analysis and supplier selection based on decision matrix to reduce risk as described above, to include clustering features of the supply chain, using a highest scoring clustering approach, and identifying concepts and criteria in the feature clusters [for use in making determinations ], in view of Hosseini in order to provide accurate selection of suppliers in decision making for the supply chain (Hosseini: P.3, section 3.2: “Therefore, we will use association rules to enhance the accuracy of appropriate suppliers’ selection in our supply chain.” ) (MPEP 2143G). 
Furthermore, it would have been obvious to combine the aforementioned teachings of Jones/Kar, as described above,  with the data analysis and clustering methods taught by Hosseini, the references being in the same field of supply chain decision making analysis and in the combination each element merely would have performed the same function as it did separately, 

Claims 2, 11, and 16,
Jones/Kar/Hosseini teach all the limitations of parent claims 1, 10, and 15 as described above. 
Jones further teaches:
identifying disruption events corresponding to the supply chain using a Likert disruption scale disruption scale that classifies global events; (Fig. 14; [0135] Relevant data types for the event can include not only the event category, type, subtype, and severity but also objects impacted by the event, such as number of materials and/or parts and/or components and/or products impacted, number of downstream parts and/or components and/or products impacted (such as the parts and/or products supplied to the tier 1 enterprise 104), potential financial impact on all or part of the supply and/or logistics chain, and a number of supply and/or logistics chain sites affected. ; [0169] In step 2204, the analyzer 500 receives a notification that an event has been detected by the supply and/or logistics chain monitoring system 300.; [0170] In step 2208, the analyzer 500 collects event information relating to the detected event, including type and subtype of event, geographic location of the event (including geo -tags (or latitudinal and longitudinal coordinates), zone of impact of the event, and the like. The zone of impact of the event can be based on the type or subtype of event, severity of event impact (e.g., based on a measurable parameter independent of the impact on the selected supply and/or logistics chain, such as the Richter scale for an earthquake), news reports, and/or reports from sites in the area of the event impact. ; [0125] The exposure module 324 can monitor the selected supply and/or logistics chain with substantial real-time 24-hour, seven-day-a-week, and/or 365 days/year "24/7/365" global event feeds. When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information. …When events occur, the exposure module 324 can display an event perimeter ring, or range of disruption, on the live view map with details showing supply and/or logistics chain failure paths and tier 1-4 enterprise interconnections. For example, as shown in FIG. 4 a disruption event, depicted as an earthquake, can be shown on the map display at a location 408 impacted by the event. The range of disruption 412 is assigned to the disruption event indicating a likely spatial range impacted by the event. As will be appreciated, different event types and events for a given event type can have differing assigned spatial ranges of disruption…. As the user works through the list, he or she can mark the event severity as none, low, medium, or high, thereby enabling the list to focus on resolving high impact products first.; [noting Applicant’s disclosure provides example Likert disruption scale including “favorable, neutral, or disruptive” see Fig. 6 “604”], therefore BRI includes “low, medium, or high” severity classifications)
geotagging each of the disruption events corresponding to the supply chain as a supply chain entity link and risk assessment indicator, wherein a given supply chain entity link links a given disruption event of the disruption events to a given entity in the supply chain.  (Fig. 12; [0152]: A further header message 1208 at the top of the display provides a number of events (e.g., “13”) that may be affecting the selected supply and/or logistics chain. ; Fig. 14; [0174] In step 2224, the analyzer 500, using the graph database for the selected supply and/or logistics chain, maps the event information against the supply chain to determine the sites and/or shipments impacted by the event. This can be done by comparing geo-tags for the event against geo-tags for each of the sites and current shipments in the selected supply and/or logistics chain.; [0170] In step 2208, the analyzer 500 collects event information relating to the detected event, including type and subtype of event, geographic location of the event (including geo -tags (or latitudinal and longitudinal coordinates), zone of impact of the event, and the like. The zone of impact of the event can be based on the type or subtype of event, severity of event the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information…When events occur, the exposure module 324 can display an event perimeter ring, or range of disruption, on the live view map with details showing supply and/or logistics chain failure paths and tier 1-4 enterprise interconnections…The exposure module 324 can enable the user to drill down by site to view indirect impact of upstream failures or disruptions on products and customers. ; [0155]:  The impact chain view effectively shows the failure path within a supply and/or logistics chain for an event.; [0161] The graph data structures 508, which are used in generating the relative event impact map 512 and impact chain views of FIGS. 15A-C and 16A-B, is a tree-type structure with nodes and node connecting branches.; Fig. 21 and [0165] Based on the set of graph data structures, FIG. 21 is yet another example of an impact chain view 2100… The remaining site icons 2008a-e indicate the downstream sites impacted as a result of the upstream disruption at Nippon Chemical Conglomerate™; [0020] - [0021] The networked structure can further include one or more nodes corresponding to an event impacting one or more nodes of the networked structure and wherein the one or more impacted nodes can be connected to the at least one node by a branch)

Claim 7,
Jones/Kar/Hosseini teach all the limitations of parent claim 1 as described above. 
Jones further teaches: integrating, geotagging, and classifying global events that affect the supply chain from a plurality of global news sources on a Likert disruption scale. (Fig. 14; [0117]; [0135] Relevant data types for the event can include not only the event category, type, subtype, and severity but also objects impacted by the event, such as number of materials including type and subtype of event, geographic location of the event (including geo -tags (or latitudinal and longitudinal coordinates), zone of impact of the event, and the like. The zone of impact of the event can be based on the type or subtype of event, severity of event impact (e.g., based on a measurable parameter independent of the impact on the selected supply and/or logistics chain, such as the Richter scale for an earthquake), news reports, and/or reports from sites in the area of the event impact. ; [0124] The exposure module 324 enables event risk and operations management throughout the supply and/or logistics chain by constantly tracking selected news sources of global events, such as by social networks, news feeds, governmental statements, and the like. Each news source can have an assigned degree of reliability or reliability ranking for use in determining whether or not to notify designated recipients for a selected supply and/or logistics chain of an event potentially impacting the selected supply and/or logistics chain and, if so, provide designated recipients with an indication of the reliability of the event information. The exposure module 324 can receive a live news feed from selected news sources on what is happening in the world that might impact a selected supply and/or logistics chain. The news feed can bridge over to events.; [0125] The exposure module 324 can enable a user to identify and respond to event-related risks in a selected supply and/or logistics chain by knowing immediately what sites, parts, and products may be impacted. The exposure module 324 can enable the user to ping part and component suppliers directly to verify impact and kick-start disruption event mitigation. The exposure module 324 can monitor the selected supply and/or logistics chain with substantial real-time 24-hour, seven-day-a-week, and/or 365 days/year "24/7/365" global event feeds. When a disruption  and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information. …When events occur, the exposure module 324 can display an event perimeter ring, or range of disruption, on the live view map with details showing supply and/or logistics chain failure paths and tier 1-4 enterprise interconnections. For example, as shown in FIG. 4 a disruption event, depicted as an earthquake, can be shown on the map display at a location 408 impacted by the event. The range of disruption 412 is assigned to the disruption event indicating a likely spatial range impacted by the event. As will be appreciated, different event types and events for a given event type can have differing assigned spatial ranges of disruption…. As the user works through the list, he or she can mark the event severity as none, low, medium, or high, thereby enabling the list to focus on resolving high impact products first.; [noting Applicant’s disclosure provides example Likert disruption scale including “favorable, neutral, or disruptive” see Fig. 6 “604”], therefore BRI includes “low, medium, or high” severity classifications)

Claim 8,
Jones/Kar/Hosseini teach all the limitations of parent claim 1 as described above. 
Jones further teaches: generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information… and a Likert disruption scale corresponding to the supply chain.  (Fig. 22-23; [0101]: Due to the adverse impact on the performance of the supply and/or logistics chain, the supply and/or logistics chain management system 150 can monitor for events potentially impacting adversely, or disrupting, supply and/or logistics chain performance.; [0102] "Supply and/or logistics chain performance information" typically includes any information relative to supply and/or logistics chain configuration and/or performance, including, without limitation, one or more of manufactured item output projections over a specified time period, production facility sizes and/or locations, raw material, work-in-process, and/or manufactured part, component, and/or product inventory levels, outstanding orders, order cycle times, days of supply in inventory, manufacturing resource type, availability, reliability, and/or financial factors (e.g., labor rates and costs, energy rates and costs, raw materials costs, freight costs, tax rates, administrative and overhead costs, contractual and/or current spot market part, component, and/or product prices (from lower tier components), and the like), number of on time shipments, number of late shipments, order mismatch count, service quality (e.g., repair returns, repeat repair, no fault found, etc.), repair cost per unit (e.g., material cost per unit, average repair time, pieces consumed per unit, etc.), inventory value (e.g., spare parts stock, or SWAP stock, inventory turnover, days of supply of spare parts, days of supply of SWAP, days sales inventory spare parts, excess spare parts, excess SWAP stock, return to vendor rate, defective or OHB, and return to vendor or TAT, etc.), historic, current, and/or projected compliance with price, supply requirements, and/or other material terms, historic, current, and/or projected parts, components, and/or product output levels, mean, median and/or average, mode, historic, and/or projected freight transportation times, delays, or requirements, and the like. The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like.; Fig. 20; [0135] Relevant data types for the event can include not only the event category, type, subtype, and severity but also objects impacted by the event, such as number of materials and/or parts and/or components and/or products impacted, number of downstream parts and/or components and/or products impacted (such as the parts and/or products supplied to the tier 1 enterprise 104), potential financial impact on all or part of the supply and/or logistics chain, and a number of supply and/or logistics chain sites affected.; [0140]; [0164] Based on the set of graph data structures, FIG. 20 is yet another example of an impact chain view 2000 displayable on a client communication device. The view 2000 indicates, for a selected enterprise supplier (Nippon Chemical Conglomerate.TM. (or "Nippon") out of Tokyo, Japan) corresponding to site icon 2004, by descriptive field 2008, that the selected enterprise supplier is the sole source for 25  has a potential part impact of 150 parts and a potential site impact of 60 sites.; [0202] In step 2336, the analyzer 528 determines, for each impacted item and site, whether it is a sole source or alternate part and other factors impacting the risk to be assigned to each of the impacted sites. Examples of other factors considered include demand of impacted parts, components, or products, inventory levels of impacted parts, components, or products, outstanding orders for the impacted part, component or product, and other enterprise selected criteria relevant to how the enterprise evaluates and quantifies risk and potential loss from a certain site. These other factors can also be used in developing a strategy for mitigating the impact of an event. ; [0203] ; [0175] In step 2228, the analyzer 500 receives input from the graph database analyzer 528 (discussed below) regarding its traversal of the corresponding graph database for the selected supply and/or logistics chain. The graph database analyzer 528 maps the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the event on the selected supply and/or logistics chain.;  [0125] The exposure module 324 can enable a user to identify and respond to event-related risks in a selected supply and/or logistics chain by knowing immediately what sites, parts, and products may be impacted. The exposure module 324 can enable the user to ping part and component suppliers directly to verify impact and kick-start disruption event mitigation. The exposure module 324 can monitor the selected supply and/or logistics chain with substantial real-time 24-hour, seven-day-a-week, and/or 365 days/year "24/7/365" global event feeds. When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send…As the user works through the list, he or she can mark the event severity as none, low, medium, or high, thereby enabling the list to focus on resolving high impact products first.; [noting Applicant’s disclosure provides example Likert disruption scale including “favorable, neutral, or disruptive” see Fig. 6 “604”], therefore BRI includes “low, medium, or high” severity classifications)

generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain.  (bold emphasis added) 
Kar however, in analogous art of supply chain analysis and decision making, teaches:
generating the probabilistic decision-making path regarding quantitative uncertainty, cost uncertainty, and quality uncertainty for the workflow of the supply chain based on information in the weighted decision matrix and a Likert disruption scale corresponding to the supply chain.  (bold emphasis added) (Kar: P.290, section D: “Step 3: Appropriate linguistic variables are chosen for importance weights of each criterion and ratings of alternatives…Step 4: Fuzzy decision matrix is constructed and choose appropriate fuzzy linguistic variables for alternatives with respect to chosen criteria…Step 5: Constructing fuzzy decision matrix, normalize the decision matrix, denoted by R_ using linear transformation from criteria scale to comparable scale.”; “Step6: Multiplying the important weights( )j w_ of evaluation criteria and normalized fuzzy decision matrix”; P.292: Table VIII and IX; P.292, section IV: “Table VI and IX shows the final ranking of both risk criteria and supplier alternatives, and according to this hybrid network methodology, the best possible raw material supplier is 3 A with a score of 0.531. Market price risk (C2) has evolved most risky among chosen criteria with a score of 0.221 followed by product quality risk (C1) with score 0.219. Purchasing managers should keep this in mind for future transactions with suppliers.”; P.291: “Form a committee of decision makers ( 1,2,3) k D k_ planning to select an optimal supplier from given alternatives ( 1,2,3) i A i _ based on risk criteria ( 1, 2,3, 4,5) j C j_ The evaluation risk criteria are product quality risk (C1), market price risk (C2), flexibility risk (C3), delivery performance risk (C4), information risk (C5).”; P. 291-292, section B: “Step 6: In this section Fuzzy TOPSIS is applied for ranking supplier of textile supply chain under risk criteria.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jones’ system and method of evaluating supply chain risk based on determined impact chains caused by event disruptions to include (Kar: P.292, section V: “This approach provides a more accurate, effective and systematic decision support system tool.”; P.288: Abstract and Section I)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined Jones’s event impact and risk analysis based on impact dependencies with the teachings of Kar, as described above, in the same field of supply chain risk analysis and decision making and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones ([0125]; [0137]-[0138];[0147]; [0202]) describing evaluating risk impact chains/paths caused by event disruptions in order to help users mitigate the disruption and  Jones (Fig. 23; [0202]; [0203]) describing determining a plurality of values and factors associated with the supply chain to determine risk/impact, the results of the combination were predictable (MPEP 2143 A).

Claim 9, 
Jones/Kar/Hosseini teach all the limitations of parent claim 1 as described above. 
Jones further teaches: 
estimating the supply chain risk based on the probabilistic decision-making path …and a classification of an event corresponding to the supply chain; ([0125] The exposure module 324 can enable a user to identify and respond to event-related risks in a selected supply and/or logistics chain by knowing immediately what sites, parts, and products may be impacted. The exposure module 324 can enable the user to ping part and component suppliers directly to verify impact and kick-start disruption event mitigation. The exposure module 324 can monitor the selected supply and/or logistics chain with substantial real-time 24-hour, seven-day-a-week, and/or 365 days/year "24/7/365" global event feeds. When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send…As the user works through the list, he or she can mark the event severity as none, low, medium, or high, thereby enabling the list to focus on resolving high impact products first.; [noting Applicant’s disclosure provides example Likert disruption scale including “favorable, neutral, or disruptive” see Fig. 6 “604”], therefore BRI includes “low, medium, or high” severity classifications; [0202] In step 2336, the analyzer 528 determines, for each impacted item and site, whether it is a sole source or alternate part and other factors impacting the risk to be assigned to each of the impacted sites. Examples of other factors considered include demand of impacted parts, components, or products, inventory levels of impacted parts, components, or products, outstanding orders for the impacted part, component or product, and other enterprise selected criteria relevant to how the enterprise evaluates and quantifies risk and potential loss from a certain site. These other factors can also be used in developing a strategy for mitigating the impact of an event.; [0203] In step 2340, the analyzer 528 assigns a risk value or quantifies the impact on each impacted site and/or of each impacted site on the supply and/or logistics chain and/or ranks the various impacted and non-impacted sites based on the assigned risk value or quantified impact.; [0137] With reference to FIG. 5, the exposure module 324 includes an impact assessment analyzer 500 that, for an event, determines a degree of impact of the event on a selected supply and/or logistics chain. The analyzer 500 creates, for the event, an event card 504, which is a set of data structures containing the event related information associated with event. The impact assessment analyzer 500, based on a traversal of a set of graph data structures 508 defining the selected supply and/or logistics chain by a graph database analyzer 528, evaluates the impact of the event on the selected supply and/or logistics chain and determines a concomitant risk associated with the event and outputs a relative event impact map 512 visually depicting the impact and risk, thereby enabling a user to determine whether the workflow associated with the event should be escalated. The set of graph data structures 508 can be generated manually or by a graph database generator 524. When the event is escalated to a disruption, the exposure module 324 instantiates a disruption work flow 516 to mitigate the impact of the event on the supply and/or logistics chain. A display selector 520 controls the display and the display configuration and selects the information displayed to the user.; Fig. 22-23)

estimating the supply chain risk based on the probabilistic decision-making path through the weighted decision matrix and a classification of an event corresponding to the supply chain;(bold emphasis added)
Kar however, in analogous art of supply chain analysis and decision making, teaches:
estimating the supply chain risk based on the probabilistic decision-making path through the weighted decision matrix and a classification of an event corresponding to the supply chain;(bold emphasis added) (Kar: P.290, section D: “Step 3: Appropriate linguistic variables are chosen for importance weights of each criterion and ratings of alternatives…Step 4: Fuzzy decision matrix is constructed and choose appropriate fuzzy linguistic variables for alternatives with respect to chosen criteria…Step 5: Constructing fuzzy decision matrix, normalize the decision matrix, denoted by R_ using linear transformation from criteria scale to comparable scale.”; “Step6: Multiplying the important weights( )j w_ of evaluation criteria and normalized fuzzy decision matrix”; P.292: Table VIII and IX; P.292, section IV: “Table VI and IX shows the final ranking of both risk criteria and supplier alternatives, and according to this hybrid network methodology, the best possible raw material supplier is 3 A with a score of 0.531. Market price risk (C2) has evolved most risky among chosen criteria with a score of 0.221 followed by product quality risk (C1) with score 0.219. Purchasing managers should keep this in mind for future transactions with suppliers.”; P.291: “Form a committee of decision makers ( 1,2,3) k D k_ planning to select an optimal supplier from given alternatives ( 1,2,3) i A i _ based on risk criteria ( 1, 2,3, 4,5) j C j_ The evaluation risk criteria are product quality risk (C1), market price risk (C2), flexibility risk (C3), delivery performance risk (C4), information risk (C5).”; P. 291-292, section B: “Step 6: In this section Fuzzy TOPSIS is applied for ranking supplier of textile supply chain under risk criteria.”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jones’ system and methods for event impact and risk analysis as described above, to include the estimating the supply chain risk based on the probabilistic decision-making path through a weighted decision matrix in view of Kar in (Kar: P.292, section V: “This approach provides a more accurate, effective and systematic decision support system tool.”; P.288: Abstract and Section I)  (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have modified Jones’s event impact and risk analysis based on impact dependencies, as described above, to include using a weighted decision matrix to determine the impact/decision path in view of Kar by combining the teachings of Jones with the teachings of Kar, as described above, in the same field of risk analysis and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Jones ([0125]; [0137]-[0138];[0147]; [0202]) describing evaluating risk impact chains/paths caused by event disruptions in order to help users mitigate the disruption and  Jones (Fig. 23; [0202]; [0203]) describing determining a plurality of values and factors associated with the supply chain to determine risk/impact, the results of the combination were predictable (MPEP 2143 A).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Jones/Kar/Hosseini, as applied to parent claims 1, 10, and 15 above, in further view of
Najmi et al. US20050004831A1 (hereinafter “Najmi”).
Claims 21-23,
Jones/Kar/Hosseini teach all the limitations of parent claims 1, 10, and 15 as described above. 
Jones further teaches: wherein performing the one or more mitigation steps comprises one or more of: [automatically ordering parts in Page 6 of 14 Sun et al. - 16/050,491response] to determining that a part storage exists in inventory; ([0175] In step 2228, the analyzer 500 receives input from the graph database analyzer 528 (discussed below) regarding its traversal of the corresponding graph database for the selected supply and/or logistics chain. The graph database analyzer 528 maps the impacted sites and shipments against the parts, components, and/or products produced or supplied by the impacted sites or carried by the impacted shipments to determine impact information, such as a degree of impact on each site, shipment, part, component and product and/or a severity or risk associated with the overall impact of the event on the selected supply and/or logistics chain. ;[0176] The analyzer 500 normally applies a supply chain risk analysis in the 500 can draw on the following metrics determined for each object: [0177] [Tile Location] 1. Number of final products or finished goods at risk per site based on the parts and sole sourced parts produced by each of the impacted site(s) for the selected enterprise customer's supply and/or logistics chain. This calculation determines the unique interconnectivity of the selected site's parts to the end users products. The location of the site tile for the selected site on the RIM is determined by the analyzer 500 by normalizing the selected sites final products-at-risk count and determining a relative count. Site tiles are “painted” or created starting in the upper right corner of the map and placed in concentric arcs expanding from the corner. [0178] [Tile Size] 2. Profit (or revenue) generated from the products-at-risk per each site (from metric number 1). The profit generated from the products which the parts at the impacted supplier site go into is aggregated and normalized across all at-risk sites within the event. The higher the value, the more risk from the parts at that site and the larger the tile. The profit from finished goods made out of parts made at each site at risk is aggregated. The normalized sites are broken into quartiles and the tiles are sized. [0179] There are three sizes for tiles: [0180] 0-25%=Small, [0181] 26-50%=Small, [0182] 51-75%=Medium, and [0183] 76-100%=Large [0184] [Tile Color] 3. Aggregated Part information per site: The color is determined by looking at the individual parts within a site and determining the aggregate component lead time−[(inventory on-hand+inventory in-transit)/daily component consumption]=Adjusted lead time (ALT). The higher the ALT values above zero, the longer the expected shortage in part supply before new orders can fulfill demand.; [0185] The impacted sites can be broken into quartiles based on the adjusted lead time (highest risk from greatest positive ALT) and colored by the risk quartile:)

Jones/Kar/Hosseini fails to teach: wherein performing the one or more mitigation steps comprises one or more of: automatically ordering parts in Page 6 of 14 Sun et al. - 16/050,491response to determining that a part storage exists in inventory; 

Najmi however, in analogous art of supply chain management, teaches: wherein performing the one or more mitigation steps comprises one or more of: automatically ordering parts in Page 6 of 14 Sun et al. - 16/050,491response to determining that a part storage exists in inventory; (Najmi: [0021]:  Inventory on 16 in order to cover demand and to manage supply risk. ; [0038]: The performance of supply chain 10 may be monitored by measuring one or more supply chain metrics to obtain metric values. A supply chain metric measures the operation or performance of supply chain 10. A simple example of a supply chain metric is the amount of inventory at a buffer. Other examples of supply chain metrics may include supply-demand performance, customer service level performance, on-time order performance, other suitable measure of supply chain performance, or any combination of the preceding. Other example supply chain metrics may include maximum safety stock, minimum safety stock, beginning on-hand stock, ending on-hand stock, carrying cost, inventory value, forecast surplus, intrinsic quantity, quantity allocated, quantity blocked, stock outs, customer service level, or any combination of the preceding.; [0039]: Supply chain monitor 40 determines if a metric value has triggered a watchpoint and if the metric value falls with inside or outside of an anticipated variability. A watchpoint refers to a threshold at which an action is taken. For example, reorder level may operate as a threshold. If the inventory at a buffer falls below a reorder level, inventory is reordered for the buffer. A metric value that has triggered a watchpoint may be inside of or outside of anticipated variability. If the value is inside of the anticipated variability, a pre-determined response may be initiated. If the value is outside of the anticipated variability, a particular response may need to be determined.; [0052]-[0053]: For example, if the inventory metric value is within an anticipated variability, a predetermined response may be to order more inventory. ; [0054]; Abstract: Execution of the adjusted supply chain plan is initiated)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Jones/Kar/Hosseini’s system and methods for analyzing supply chain risk based on event disruptions as described above including determining adjusted lead time based on expected part shortage, as described above, to include performing mitigating actions that include automatically reordering parts based on a determined part shortage in view of Najmi in order to effectively account for changes in a supply change and provide an optimized inventory plan that minimizes cost (Najmi: [0003]; [0025]) (see MPEP 2143 G).




Prior Art Considerations
None of the prior art of record, taken individually or in combination, teach or suggest the ordered combination of elements in dependent claims 24-26 directed to generating a supply chain workflow based on a generated probabilistic decision making path through a weighted decision matrix generated based on concepts and criteria identified using a clustering approach, wherein “finding the clustering approach having the highest score comprises: finding, in a first pass, a combination of variables having the highest Pseudo Statistic value; and finding, in a second pass responsive to the first pass, the best number of clusters based on the clusters having the highest Approximate Expected Over-All R-Squared value.”. The prior art references most closely resembling Applicant’s claimed invention are as follows: 
The prior art made of record including: Jones et al. US 20160048789 A1, Boldrin et al. US 20160300171 A1, Eder US 20060059028 A1, Najmi et al. US20050004831A1;   M. B. Kar, K. Chatterjee and S. Kar, "A Network-TOPSIS Based Fuzzy Decision Support System for Supplier Selection in Risky Supply Chain," 2014 Seventh International Joint Conference on Computational Sciences and Optimization, 2014, pp. 288-293, doi: 10.1109/CSO.2014.61.; R. Hosseini, Nahid Ghassabzadeh Saryazdi and Sayyed Alireza Hashemi Golpayegani, "Supplier selection in webinar supply chain using self-organizing maps and data mining," First International Technology Management Conference, 2011, pp. 759-764, doi: 10.1109/ITMC.2011.5996054.;
US 20210019674 A1 describing: A system and method for understanding and analyzing risk for use in business and financial decisions. The system and method allow a user to query an individual or business and returns a profile and a rating associated with the risk of that entity. The profile consists of an advanced temporospatial weighted and directional knowledge graph that is generated by ingesting, processing, and transforming a vast amount of complex data for the purpose of human comprehension and further system analysis. Meanwhile, the rating is generated from a risk analysis algorithm that conducts a comprehensive analysis by categorizing and weighting all available risk factors. The system and method provide advanced insights and analytics into the inherent state, value, and risk associated with an entity and its relations.
Jiang, Dizuo et al. “A Possibility Distribution‐based Multicriteria Decision Algorithm for Resilient Supplier Selection Problems.” Journal of Multi-Criteria Decision Analysis 27.3-4 (2019): 203–223. Crossref. Web.: describing generating a weighted decision matrix for use in selecting optimal supplier for a supply chain, the matrix including suppliers versus criteria, i.e. concepts and criteria, used to determine an ideal solution through the matrix using various analytical and probabilistic calculations
As described in detail above and/or in the previous office action and failing to teach or reasonably suggest the combination of elements in the claims including at least: wherein “finding the clustering approach having the highest score comprises: finding, in a first pass, a combination of variables having the highest Pseudo Statistic value; and finding, in a second pass responsive to the first pass, the best number of clusters based on the clusters having the highest Approximate Expected Over-All R-Squared value.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
        2 https://dictionary.cambridge.org/us/dictionary/english/knowledge-base
        3 Cambridge Dictionary https://dictionary.cambridge.org/us/dictionary/english/knowledge-base : Knowledge base: “a collection of information about a particular subject:”
        4 E.g. “Cluster Analysis.” Wikipedia, 06 April 2019, https://en.wikipedia.org/w/index.php?diff=891240974&oldid=891019624&title=Cluster_analysis : “Cluster analysis itself is not one specific algorithm, but the general task to be solved. It can be achieved by various algorithms that differ significantly in their understanding of what constitutes a cluster and how to efficiently find them. Popular notions of clusters include groups with small distances between cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multi-objective optimization problem. The appropriate clustering algorithm and parameter settings (including parameters such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. Cluster analysis as such is not an automatic task, but an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. It is often necessary to modify data preprocessing and model parameters until the result achieves the desired properties.”